El Juez Asociado Se. Eigueeas,
emitió la opinión del tribunal.
Ante la Corte de Arecibo se presentó la siguiente acusa-ción :
“En el nombre y por la Autoridad de “El Pueblo de Puerto Rico.”
- — Estados Unidos de América. El Presidente de los E. E. II. U.— S. S. — El Pueblo de Puerto Rico contra Andrés Meléndez. — En la Corte, de Distrito de Arecibo á diez de abril de mil novecientos cinco. — El Fiscal formula acusación contra Andrés Meléndez, Juez (pie íué del precinto electoral No. 52 del Distrito electoral de San Juan, situado en el término municipal de Manatí, por el delito felony en violación de el art. 161 del Código Penal cometido como sigue: Que en ó cerca del 'día 8 de Noviembre de .1904, en una elec-ción general tenida en Puerto Rico en ese año. Andrés Meléndez, entonces Juez de elección en el 'citado Precinto No. 52, innecesaria, ilegal y fraudulentamente, demoró la votación, consistiendo dicha demora en haber invertido más de una hora en -dar principio á la votación, en haber permitido electores permanecer dentro de las ca-setas, en preparación de sus papeletas electorales más de diez mi-nutos, en haber invertido demasiado tiempo en almorzar, y por ha-ber hecho preguntas innecesarias á los electores con el. fin 'de retar-dar la votación; tales preguntas, como ¿Tiene Vd. derecho electoral? ¿Estaba Vd. inscrito en las. últimas elecciones? ¿Es vecino de la municipalidad, ¿Es elector en este Precinto? y otras muchas más, quedando en consecuencia de estas demoras como cien electores ca-pacitados sin votar. Este hecho es •■contraído á la ley para tal caso prevista, y á la paz y dignidad de “El Pueblo de Puerto Rico”. E. B. Wilcox, Fiscal especial.- — La acusación que antecede está basada, en el testimonio de testigos examinados bajo juramento, 'creyendo solemnemente que existe, causa para presentarla al Tribunal. — E. P>. Wilcoxj Fiscal Especial. — Jurado y firmado ante mí hoy día 6 de abril de 1905.- — Secretario del Tribunal Supremo. A, F. Castro.”
Celebrado oí juicio y en vista de] fallo de eonviecióiLse *552dictó sentencia por el juez de la corte de Amibo en Í8 de mayo del corriente, año condenando al acusado Andrés Meléndez por el delito contra el derecho electoral á la pena de dos años seis meses de prisión en el presidio departa-mental de la Isla con trabajos forzados y al pago de las costas.
Contra esa sentencia interpuso el acusado recurso de apelación para ante esta Corte Suprema.
No se presentó pliego de excepciones ni exposición de hechos, ni siquiera alegato ante esta corte.
El fiscal impugnó el recurso.
En el acto de la vista compareció el letrado don Manuel E. Possy y alegó á nombre del acusado:
'Primero. — Que la ley no señala hora-para dar princi-pio á la votación ni limita el tiempo que debe estar el elector en la caseta.
Segundo. — Que el Hon. E. B. Wilcox no pudo ser nom-brado fiscal especial y no pudo suscribir la acusación por-que esta facultad sólo corresponde al Fiscal del Distrito correspondiente.
Tercero. — Que la acusación debió jurarse ante el secre-tario de la Corte de Distrito y no ante, el de la Corté Supre-ma como se ha hecho en el presente (taso.
Las secciones 21 y 31 (250-260) de la ‘ Ley para proveer lo necesario para elecciones en Puerto Pico”, resuelven el primer punto alegado.
Esa ley prescribe que los colegios se abran á las ocho de la mañana y empiece la elección cerrándose á las cuatro de la tarde; y prescribe además que ningún elector esté dentro de cada caseta más de cinco minutos.
Si estos preceptos no se cumplieron maliciosamente y se perdió el tiempo con igual malicia en otros detalles innecesarios y fuera de ley como lo afirma la acusación, para impedir que votasen como (den electores capacitados, entonces hay que convenir que se faltó á la ley relativa á *553elecciones y se cometió el delito que define ('1 artículo 161 del Código Penal.
El segundo punto de la alegación del apelante lia sido ya debatido y resuelto en los casos de El Pueblo de Puerto Pico contra Arturo Aponte y otro y en el de El Pueblo de Puerto Rico contra Antonio Rivera y Guillermo León fallados, respectivamente, el 11 y el 21 de noviembre del corriente año. A esos casos nos referimos para refutar el argumento expuesto ante esta Corte Suprema.
Para rebatir la 3a. cuestión planteada en este recurso nos remitimos á la ley de la Asamblea Legislativa de esta Isla aprobada en 8 de marzo de 1904 en la cual se autoriza al secretario de esta Corte Suprema para recibir jura-mentos, y siendo esto así, no bay motivo alguno que desvir-túe de un modo fundamental la acusación presentada.
En mérito de lo expuesto, proponemos Ja confiunción de la sentencia apelada con las costas al apelante Andrés Melendez.

Confirmada..

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, MacLeary y Wolf.